DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
	Applicant’s response of 4/5/22 does not render the application allowable.
Remarks
	Claims 1-18 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-13 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschenbrenner (US 20050268959).
As to claim 1, Aschebrenner is directed to a solar cell piece (Figure 1; 150) comprising a plurality of sub cells (100) and solder strips (110) wherein neighboring sub cell piece units are superposed and are connected by the solder strips to form a string (Figure 1) and each sub cell is provided with solder strip containing slots (shown by notches of 210 as in Figure 2A) in positions where the solder strips are located in superposed areas and supporting structures are provided between neighboring slots (portions adjacent slots read on supporting structures).
Regarding claims 2 and 3, the reference teaches each supporting structure comprising a fine grid line row comprising a plurality of fine grid lines that are closely arranged, a plurality of the fine grid line rows are provided in the same straight line and a distance between the ends is equal to a slot (grid configuration shown 120 in Figures 1 and 2).
Regarding claim 4, the reference teaches the supporting structures comprising at least one thick grid line, provided in the same straight line and a distance between ends are equal to a width of the slow (see configuration in Figure 1).
Regarding claims 10-13, Figure 1 teaches a solar cell assembly comprising the solar cell pieces.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 and 14-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Aschenbrenner (US 20050268959).
Regarding claims 5-9, Applicant is directed above for a full discussion of Aschenbrenner as applied to claim 1.  The reference teaches the configuration but fails to teach the outmost fine grid line and edge having a distance of 0.2-0.4mm, the specific number of grid lines and the distance between grid lines (15-20, or thick 300-350 microns).  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, the selection of these relative dimensions would have been within purview of a skilled artisan at the time the invention was filed with a reasonable expectation of success.
Regarding claims 14-18, figure 1 teaches a solar cell assembly comprising the solar cell pieces.
Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive.  Applicant argues that Aschebrenner fails to teach that the feature of subcells being superposed, 
supporting structures, and slots as claimed in claim 1 (page 2).
The Examiner respectfully disagrees.  As fully detailed above, the prior art reference teaches the subcells being superposed (viewed in a plane along the bus bar length direction the subcells are vertically on top of one another).
Applicant argues that the instant solder strip is an entirety and not a combination of several parts and as such cannot be met by Aschebrenner (page 4).
The Examiner respectfully disagrees.  The argument is not commensurate in scope with the pending claims as there is not requirement for the instant solder strip to be an “entirety” and the configuration in the prior art very reasonably meets the broadest reasonable interpretation of the claims.
Applicant argues that the prior art interconnects do not preclude the instant solder strips as they do not serve the same function (page 5).
The Examiner respectfully disagrees.  The instant interconnects are structurally equivalent to the instantly recited solder strips and therefore support a prima facie case.
Applicant argues that the prior art interconnect shield fails to teach the instantly required slot (page 6).
The Examiner respectfully disagrees.  The slots are clearly defined in the prior art configuration and are shown repeatedly in the prior art Figures and corresponding text.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726